DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 3/11/2021. Claims 1, 4, 8, 10-11, 13-14 and 17-19 have been amended. Claims 3, 16 and 20 are cancelled. Claims 21-23 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the at least one quota threshold includes: a first quota threshold; and a second quota threshold;”. This statement is confusing because the statement recites about “at least one quota threshold” and subsequently recites first and second quota threshold. Therefore, the minimum number of threshold cannot be one. Correction is needed in the statement to avoid confusion.
Claims 2, 4-9 and 21 are rejected because they are dependent upon claim 1 and recites the same limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong [US 2017/0220500] in view of Kim [US 2017/0364280].
Claim 1 is rejected over Tong and Kim. 
Tong teaches “A system, comprising: an object data store configured to enable a plurality of control entities to access data objects associated with each control entity of the plurality of control entities; and” as “A first aspect of the embodiments of the present invention provides a service flow control method in an object-based storage system, where the object-based storage system includes a controller and a storage device client, and the method includes: 
“a bookkeeping engine configured to: determine at least one quota threshold associated with a requesting control entity of the plurality of control entities, … determine at least one object usage value corresponding to the at least one quota threshold;” as “acquiring a processing quantity threshold and a to-be-processed quantity, where the processing quantity threshold is a threshold of a quantity of object IO requests that can be processed by the object-based storage system, and the to-be-processed quantity is a quantity of to-be-processed object IO requests in the object-based storage system;” [¶0013] (Maintaining threshold [bookkeeping] and enabling access of data based on threshold is recited.)
“generate, responsive to the at least one object usage value exceeding the first quota threshold associated with the requesting control entity, a notification event; and” as “when the controller receives a second object IO request, acquiring a current value of the processing quantity threshold and a current value of the to-be-processed quantity; and if the current value of the to-be-processed quantity is greater than or equal to the current value of the processing quantity threshold, replying with a reject response message or a busy response message.” [¶0014]
“deny, responsive to the at least one object usage value exceeding the second quota threshold associated with the requesting control entity, a data object access request from the requesting control entity.” as “if the to-be-processed quantity is less than the processing quantity threshold, sending the first object IO request to the storage device client, and updating the to-be-processed quantity;” [¶0013] (This step indicates only if less than threshold requests are 
Tong does not explicitly teach wherein the at least one quota threshold includes: a first quota threshold; and a second quota threshold;
However, Kim teaches “wherein the at least one quota threshold includes: a first quota threshold; and a second quota threshold;” as “the number of the plurality of divided portions, according to a threshold value of each of the conditions.” [¶0069] (Plurality of threshold with respect to object storage is recited.)
Tong and Kim are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tong and Kim before him/her, to modify the teachings of Tong to include the teachings of Kim with the motivation of a storage efficiency of the object storage device may be increased by decreasing the read time of the second memory by duplicately storing the data in the second memory. [Kim, ¶0114]
Claim 2 is rejected over Tong and Kim. 
Tong teaches “wherein the plurality of control entities includes control entities selected from: data object buckets; user profiles; and object data store accounts.” as “In an object-based storage system, a two-layer service model based on a container (bucket) and an object (object) is used most widely.” [¶0006] (The control entity can be data object bucket, i.e., a container bucket.)
Claim 8 is rejected over Tong and Kim. 
Tong teaches “a control entity configurator configured to: assign at least one quota threshold to each control entity of the plurality of control entities; and” as “the processing 
“selectively change, responsive to the at least one object usage value exceeding the at least one quota threshold associated with the requesting control entity, at least one quota threshold associated with the requesting control entity.” as “the processing module 702 is further configured to adjust the processing quantity threshold in the storing module 701 according to a received processing result of an object IO request when a preset condition is met.” [¶0035] (Thresholds are adjusted based on usage value.)
Claim 10 is rejected over Tong and Kim with the same rationale of rejection of Claim 1.
Claim 11 is rejected over Tong and Kim. 
Tong teaches “the data objects are stored in an object data store;” as “The present invention relates to the storage field, and in particular, to a method, a controller, and a system for service flow control in an object-based storage system.” [¶0002] (The storage is a data object based storage.)
“the requesting control entity is a control entity from a plurality of control entities associated with the object data store; and” [Fig. 1] (Fig. 1 shows controlling of plurality of storage devices from the controller.)
“the plurality of control entities are each associated with at least one data object in the object data store.” [Fig. 1] (Fig. 1 shows each control entity is connected to one storage device object.)
Claim 12 is rejected over Tong and Kim with the same rationale of rejection of Claim 2.
Claim 13 is rejected over Tong and Kim with the same rationale of rejection of Claim 8.
Claim 19 is rejected over Tong and Kim with the same rationale of rejection of Claim 1.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong [US 2017/0220500] in view of Kim [US 2017/0364280] and in further view of Umbehocker [US 2011/0191485].
Claim 6 is rejected over Tong, Kim and Umbehocker.
The combination of Tong and Kim does not explicitly teach wherein: the at least one quota threshold associated with the requesting control entity is selected from: a number of data objects; a storage capacity; or a transactional threshold; and the at least one object usage value is selected from a corresponding: number of data objects value; storage capacity value; or transactional value.
However, Umbehocker teaches “wherein: the at least one quota threshold associated with the requesting control entity is selected from: a number of data objects; a storage capacity; or a transactional threshold; and the at least one object usage value is selected from a corresponding: number of data objects value; storage capacity value; or transactional value.” as “the configuration can set alert thresholds associated with storage pool capacity, low storage pool disk space,” [¶0050] (The threshold can be associated to storage capacity and selected based on the capacity.)
Tong, Kim and Umbehocker are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tong, Kim and Umbehocker before him/her, to modify the teachings of combination of Tong and Kim to include 
Claim 17 is rejected over Tong, Kim and Umbehocker with the same rationale of rejection of Claim 6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong [US 2017/0220500] in view of Kim [US 2017/0364280] and in further view of Abe et al. [US 2019/0228080].
Claim 7 is rejected over Tong, Kim and Abe.
The combination of Tong and Kim does not explicitly teach wherein the bookkeeping engine is further configured to respond to each write request to the object data store.
However, Abe teaches “wherein the bookkeeping engine is further configured to respond to each write request to the object data store.” as “in response to a write command being issued to the tape a predetermined number of times [0101] expiration of a timer or reaching a recurring count, such that a journal entry is created periodically” [¶0088] (In response to write request, a journal entry [i.e., bookkeeping entry] is created.)
Tong, Kim and Abe are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tong, Kim and Abe before him/her, to modify the teachings of combination of Tong and Kim to include the teachings of Abe with the motivation of using operation journal to perform a rollback operation on a sequential storage medium to a specific point in time in response to receiving a request to perform the rollback operation. [Abe, ¶0009]
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong [US 2017/0220500] in view of Kim [US 2017/0364280] and in further view of Lee [US 2002/0129346].
Claim 9 is rejected over Tong, Kim and Lee.
The combination of Tong and Kim does not explicitly teach an object usage calculator configured to calculate the at least one object usage value based on data objects in the object data store; and an object manager configured to remove, responsive to the at least one object usage value exceeding the at least one quota threshold associated with the requesting control entity, data objects from the object data store.
However, Lee teaches “an object usage calculator configured to calculate the at least one object usage value based on data objects in the object data store; and an object manager configured to remove, responsive to the at least one object usage value exceeding the at least one quota threshold associated with the requesting control entity, data objects from the object data store.” as “a user interface unit for obtaining object dependency and object usages information from a user; a unit of defining dependency weights for calculating weights of inter-object dependency based on the object dependency and the usages information; a unit of generating an object dependency network for representing degrees of object importance and inter-object dependency by using the dependency weights; and a unit of identifying software components for controlling the component identification process by using the object dependency network and the threshold values inputted by a user.” [¶0011] (Update quota threshold based on object usage data is taught.)
Tong, Kim and Lee are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tong, Kim and Lee before 
Claim 18 is rejected over Tong, Kim and Lee with the same rationale of rejection of Claim 9.
Allowable Subject Matter
Claims 4-5, 14-15 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132